As stated in the original opinion, the appellant on his motion for new trial introduced several witnesses tending to show that the person whom the officers testified they saw after the search of Mathew's house was not the appellant but was Roy Brewer. The appellant did not testify in his own behalf upon the trial but upon the motion for new trial did take the stand as a witness. The only testimony which he gave was the following:
"My height is about five feet, eleven inches. My weight is 145 or 150 pounds. I don't know for sure which it is."
That in passing upon a motion for new trial based upon alleged newly discovered evidence the trial court is vested with a sound discretion not to be overturned on appeal in the absence of abuse is a fixed principle in the law of this state. Burns v. State, 12 Tex.Crim. App. 270, and many other cases collated in Vernon's Ann. Tex. C. C. P., 1925, p. 15, note 26. Among them are Gordon v. State, 88 Tex.Crim. Rep.; Lewis v. State, 82 Tex.Crim. Rep.; Banks v. State, 95 Tex. Crim. 384; Viser v. State, 98 Tex.Crim. Rep.; Trigg v. State, 99 Tex.Crim. Rep.; Inman v. State, 100 Tex. Crim. 527; Runnels v. State, 101 Tex.Crim. Rep.; Coleman v. State, 108 Tex.Crim. Rep..
One accused of crime has a right to remain silent. A comment upon his failure to testify is forbidden. When, however, he becomes a witness in his own behalf, he voluntarily subjects himself to the same tests of truth as is applied to any other witness. Huffman v. State, 28 Tex.Crim. App. 177, and other cases collated in Branch's Ann. Tex. P. C., Sec. 147; Wharton's Crim. Evidence, 10th Ed., Secs. 430 and 432. Whether it was the appellant who the officers met and who, upon observing them fled, or turned aside from his way, was a matter within the knowledge of the appellant. Upon the motion for rehearing, as well as upon the trial, the State's witnesses identified the appellant as the person whom they met. Having taken the stand as a witness in his own behalf, and having failed to deny the truth of the State's witnesses upon the subject, the trial court was privileged to draw from such failure the inference that the appellant was not in a position to make the denial. Having filed a motion asserting that since the trial he had discovered material evidence in his behalf and that it would be likely to bring about a different result upon another trial, the appellant assumed the burden *Page 611 
of making proof of his averment. In view of the failure of the appellant, either in his motion for new trial or his testimony on the hearing of the motion, to deny seeing and avoiding the officers, this court would not be justified in declaring that in refusing to grant the motion there was an abuse of discretion vested in the trial court.
The motion for rehearing is granted, the order of reversal is set aside and the judgment of the trial court is affirmed.
Reversed and affirmed.
                    ON MOTION FOR REHEARING.